Citation Nr: 1715786	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a liver disorder. 

5.  Entitlement to service connection for a chronic upper respiratory disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1976 to September 1980.  In June 2014, the Veteran unfortunately died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below. 

These matters arise before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a June 2010 hearing before the undersigned at the RO.  The appellant was an observer at this hearing.  The transcript of the hearing is associated with the claims file. 

These claims were remanded for further development by the Board in February 2010, December 2010, April 2012, and March 2014.  


FINDINGS OF FACT

1.  The Veteran timely initiated an appeal of the RO's denial of service connection for hepatitis C, depression, a liver disorder, an allergy disorder, and headaches, but died in June 2014, during the pendency of the appeal. 

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.  Hepatitis C is not etiologically related to a disease, injury, or event in service.

4.  An acquired psychiatric disorder, to include depression is not etiologically related to a disease, injury, or event in service, to include a service-connected disability.

5.  A headache disorder is not etiologically related to a disease, injury, or event in service, to include a service-connected disability

6.  The Veteran is not shown by competent medical evidence to have cirrhosis of the liver that manifested to a compensable degree within 1 year from discharge from service, and a liver disorder of any kind is not etiologically related to a disease, injury, or event in service, to include a service-connected disability.

7.  The Veteran is not shown by competent medical evidence to have bronchiectasis that manifested to a compensable degree within 1 year from discharge from service, and a chronic upper respiratory disorder is not etiologically related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

2.  Hepatitis C was not caused or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  An acquired psychiatric disorder, to include depression was not caused or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  A headache disorder was not caused or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

5.  A liver disorder was not caused or aggravated by active military service or a service-connected disability, and may not be presumed to have been caused by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

6.  A respiratory disorder was not caused or aggravated by active military service, and may not be presumed to have been caused by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000  (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in 2006 the Veteran filed service connection claims for hepatitis C, depression, a liver disorder, an allergy disorder, and headaches, as relevant here.  The RO denied service connection for these conditions in its May 2007 rating decision.  The Veteran subsequently appealed the denials of these claims, but unfortunately died in June 2014. 

In July 2014, the RO received the appellant's VA Form 21-0847, Request for Substitution of Claimant Upon Death of the Claimant pertaining to the Veteran's claims on appeal. 

In August 2014, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in September 2016, and the issues have been returned to the Board for further consideration.

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As noted, the Veteran died in June 2014, after initiating the appeals of these issues. 

In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in August 2014.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  August 2006, October 2008, March 2014, and January 2016 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also discussed regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that an additional letter was sent in April 2012, but to an incorrect address.  The Veteran had previously asserted that he did not receive such. 

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records and relevant VA and private medical records are in the file.  These matters were remanded in March 2014 in part to obtain a signed Authorization and Consent to Release Information form for records from G.O. Hospital.  In a March 21, 2014, Report of General Information, the Veteran indicated that this facility was a VA facility and that all of his treatment had been provided by VA facilities.  The Board notes that these issues were also remanded by the Board in March 2014 in order to obtain treatment records from VA facilities in Bonham and Dallas, Texas, for the period of 1980 to 2006.  Upon remand, the appellant submitted a statement in February 2016 indicating that all medical records were with the Dallas VA Medical Center (VAMC) dating back to 1995.  A request for these records was made.  A response from the Dallas VAMC indicated that there were no available records from September 1980 to January 1998, and all other available records were associated with the claims file.  The Board finds that all available records identified by the appellant as relating to these claims have been obtained, to the extent possible.  The Social Security Administration (SSA) has certified that although the Veteran was in receipt of supplemental income, SSA could not locate, or did not possess, medical records for him.  The Veteran was properly informed of the unavailability.  38 C.F.R. § 3.159 (c)(2).  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA respiratory examination and a VA hepatitis C, cirrhosis, and other liver conditions examination in May 2014.  The examiners reviewed the claims file, examined the Veteran, and provided detailed rationales for any opinions provided.  As such, the Board finds these examination reports and accompanying opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's headache claim, the Veteran underwent a VA examination in January 2011 and was provided adequate VA opinions in June 2012 and February 2013.  The examiner who provided the June 2012 and February 2013 VA opinions reviewed the claims and provided a detailed rationale the opinions provided.  The Board finds the June 2012 and February 2013 opinions to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr, supra.

No VA examination has been conducted with regard to the Veteran's psychiatric disorder claim.  There is no competent evidence of any potential link between service and a post-service psychiatric disorder, and the current record is adequate for adjudication.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's June 2010 hearing, the undersigned discussed the elements of service connection claims, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran, the appellant, and their representatives have not asserted at any point that VA has failed to comply with 38 C.F.R. § 3.103 (c)(2) (2016), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).
 
II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As bronchiectasis and cirrhosis of the liver are each listed as a "chronic disease" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307  pertaining to presumptive service connection for chronic diseases apply to the issues of bronchiectasis and cirrhosis of the liver.

1.  Entitlement to service connection for hepatitis C and a liver disorder. 

Prior to his death, the Veteran contended that he had hepatitis C and a liver disorder as a result of his active duty service.  He reported that he was diagnosed with hepatitis C in the year following discharge from service (i.e., 1981) and suggested that he contracted hepatitis C in service.  He further suggested that his liver condition was related to his hepatitis C.  He did not respond to VA's August 2006 request for identification of risk factors for hepatitis.  He did report extensive dental work in service.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hepatitis C or a liver disorder.  He did have dental work done in service.  In a May 1978 service treatment record, the Veteran complained of abdominal pain but it was noted as a possible viral syndrome.    

Recent treatment records prior to his death showed positive hepatitis testing and elevated liver function tests. 

In January 2011, the Veteran underwent a VA examination, at which he was diagnosed with hepatitis C and cirrhosis.  The examiner noted that the Veteran's hepatitis C was less likely than not related to the military.  There was no record suggesting hepatitis C or any type of hepatitis in the military. 

In a June 2012 VA opinion, the claims file was reviewed, and it was noted that there was nothing in the service treatment records suggesting a liver condition or hepatitis.  It was noted that the above conditions were less likely as not related to military.  The rationale provided was that there was a lack of evidence per the service treatment records that the current conditions were related to the military. 

In a February 2013 VA opinion, the claims file was again reviewed.  It was noted that there was no evidence of any liver condition or hepatitis in the military.  The etiology of the Veteran's hepatitis C was unknown and less likely as not related to the military. 

In December 2010 and again in April 2012, the Board directed that on remand, an examination be performed which reported and discussed all alleged risk factors for hepatitis and the allegedly related liver problems, and rendered an opinion as to whether it was at least as likely as not that any currently diagnosed conditions were related to (caused or aggravated by) service.

Unfortunately, none of these opinions included discussions of risk factors.  Moreover, it appears the negative opinions were based merely upon the absence of a showing of active disease or infection in service, without consideration of the possibility of a latent infection.  In Buchanan v. Nicholson, it was noted that it cannot be determined that lay evidence as to nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As such, the Board remanded these issues in March 2014 in order to obtain another VA medical opinion with an adequate rationale that considered the Veteran's in-service and post-service risk factors. 

In May 2014, the Veteran underwent a pertinent VA examination, at which he was noted as having a diagnosis of hepatitis C and cirrhosis of the liver.  Upon interview, the Veteran reported that he was found to have a hepatitis C infection in the 1980s during an evaluation at an emergency room.  He reported that the records from that hospital had subsequently been lost.  He recalled episodes of abdominal pain during military service but indicated that he was not diagnosed with liver disease during service.  He recalled an episode of illness associated with jaundice while he was serving in Korea, which resolved.  Ultimately, he was diagnosed with cirrhosis of the liver, although the Veteran is unclear on when that occurred.  

With regard to risk factors for hepatitis C, the Veteran denied intravenous (IV) drug use and had no history of transfusion; although, he was injured in a motor vehicle accident (MVA) during service in 1979 in Hawaii and did not remember if a transfusion was required.  He denied use of intranasal cocaine.  The Veteran believed that he contracted hepatitis C through dental work in service.

The examiner noted that review of extensive records from the North Texas VA facilities revealed that the Veteran was seropositive for hepatitis C in 1998 (19 years after he left service).  No records documented seropositivity prior to that date, specifically during any dates around the time of active service.  Because the latency for development of symptoms and abnormalities of liver function test is quite long with this disease, the examiner founds that it would be impossible to state confidently that transmission of the virus could not have happened during his time of active service.  The Veteran denied risk factors for transmission of hepatitis C and reported that he believed that transmission occurred during in-service dental procedures.  The examiner noted that review of the medical reference UpToDate revealed that the likelihood of transmission during dental or medical procedures is remote, even in the years prior to 1990 when the serologic tests specific for hepatitis C became available.  The examiner concluded that it is less likely than not that the currently diagnosed hepatitis condition was related to military service (i.e. contracted in service).  The Veteran's diagnosis prior to his death was cirrhosis of the liver caused by hepatitis C with aggravation of the condition by his use of alcohol, a known hepatotoxin.  The examiner found that it was at least as likely as not that his currently diagnosed cirrhosis was caused by his known hepatitis C; however, as previously stated, it is not at least as likely as not that the hepatitis C infection was related to military service.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  There is currently no medical evidence of record linking a diagnosis of hepatitis C or a liver condition of any kind to service.  Moreover, the most recent March 2014 VA opinion on the matter specifically indicated that it is at least as likely as not that the Veteran's cirrhosis was caused by his known hepatitis C, and that it is less likely than not that the Veteran's hepatitis condition was related to military service (i.e. contracted in service).  This examiner reviewed the claims file, examined the Veteran, considered the Veteran's risk factors and report of in-service dental work, and provided a detailed rational for the opinions provided.  As such, the Board finds the May 2014 VA opinion is the most probative medical evidence of record on the matter.  There is no probative medical evidence to the contrary on this matter. 

The Board notes the Veteran's and the appellant's assertions that his hepatitis C and a liver condition were due to his military service, to include dental work during military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, as noted above, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.

Here, the Veteran's reports of undergoing dental work and experiencing abdominal pain during service are certainly capable of lay observation.  However, the Board finds that the causes of his currently diagnosed liver disorder and hepatitis C are not capable of lay observation, as neither the Veteran nor the appellant has training in digestive diseases.  As such, the Veteran's and the appellant's opinions are afforded little weight in the analysis of whether a nexus between his liver disorder or his hepatitis C and his service exists.

By contrast, as noted above, the medical professional who provided the May 2014 opinion reviewed the Veteran's file and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's liver disorder and hepatitis C are not related to service.  As such, the Board places the most significant weight on the May 2014 medical opinion, which finds against service connection.  Thus, the Veteran's claims for service connection for a liver disorder and for hepatitis C must fail on a direct basis.  See Shedden, supra.
 
Moreover, as service connection is not being granted for hepatitis C, service connection cannot be granted on a secondary basis for a liver disorder as related to hepatitis C. 

Finally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated cirrhosis of the liver to a compensable degree within one year of discharge from active duty.  
With regard to the issue of continuity of symptomatology for his cirrhosis of the liver under 38 C.F.R. § 3.303(b), the Board finds that it is not clear from the Veteran's or the appellant's statements that he reported a continuity of symptomatology for cirrhosis of the liver since his active duty service.  For example, while the Veteran indicated at the May 2014 VA examination that he recalled episodes of abdominal pain during military service, he also indicated that he was unclear on when he was diagnosed with cirrhosis of the liver.  On his 2006 claim, he indicated that his hepatitis C did not begin until 1986.  Therefore, as there is no medical evidence of record to support that the Veteran demonstrated cirrhosis of the liver to a compensable degree within one year of discharge from active duty, and the Veteran's recollection of some episodes of abdominal pain in service do not demonstrate that he experienced cirrhosis of the liver to a compensable degree within one year of discharge from active duty or that he suffered a continuity of symptomology since service, service connection for cirrhosis of the liver cannot be granted on a presumptive basis.

Additionally, the Board notes that, on a VA Form 9 dated in August 2008, the Veteran asserted that an Article 15 he received in service would provide evidence regarding his claim for service connection for hepatitis C.  An Article 15 Record of Proceedings  revealed that, in February 1979, the Veteran was drunk and disorderly.  There is no indication from this record or any other personnel record that the Veteran had hepatitis C or a liver disorder in service or as a result of service.
      
In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of hepatitis C or a liver disorder to service or a service-connected disability, there is no competent medical evidence documenting continuity of symptomatology to a compensable degree dating back to or within 1 year of service, the May 2014 VA opinion specifically did not link the Veteran's hepatitis C or liver disorder to service, and the Veteran and the appellant are not competent to link these disorders to his active duty service.  As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a liver disorder and for hepatitis C, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

Prior to his death, the Veteran asserted that his depression was due to his medical conditions for which he was seeking service connection.  He did not suggest that a psychiatric disorder was related to active service on a direct basis.  The appellant has not claimed otherwise. 

With regard to granting service connection on a secondary basis, the Veteran had no service-connected disabilities upon his death and service connection is not being granted for any disabilities in this decision.  As such, service connection cannot be established on a secondary basis.

With regard to establishing service connection on a direct basis, under Robinson v. Shinseki, it was determined that claims which have no support in the record need not be considered by the Board, because the Board is not obligated to consider "all possible" substantive theories of recovery.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Id.  

Therefore, as neither the Veteran nor the appellant has provided lay evidence reflecting that the Veteran had depression or a psychiatric disorder that was incurred in or caused or aggravated by his service, the Board need not consider whether service connection is warranted on a direct basis. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder, to include depression must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to service connection for headaches. 

Prior to his death, the Veteran contended that he had headaches as a result of his active duty service.  Further, the record also reflects a potential diagnosis of tension headaches, which are potentially related to psychiatric difficulties.

Service treatment records show in-service complaints of headaches, particularly following a head injury in a 1977 motor vehicle accident.   

The Board notes that the January 2011 VA examination report provided a negative opinion regarding whether the Veteran's headaches were related to service with no discussion as to why such disability was or was not related to the head injury or headache complaints shown in the service treatment records.

A June 2012 VA opinion indicated that the claims file was reviewed.  It was noted that the Veteran hit his head on a windshield in a motor vehicle accident and complained of headaches in November 1977.  In January 1978, it was noted that the Veteran had a frontal headache along with fatigue, weakness, and decreased appetite.  He was diagnosed with viral syndrome.  In February 1978, he had a frontal headache with an upper respiratory infection and viral syndrome.  In June 1978, he had a headache with a stomachache and was diagnosed with strep.  The examiner determined that the Veteran's headaches were less likely as not related to the military.  His headaches were usually associated with a viral syndrome.  The examiner further noted that there was a lack of evidence per service treatment records that the Veteran's current headaches were related to the military. 
A February 2013 VA opinion noted that the claims file was reviewed again.  It was noted that the Veteran had one episode of headache after a motor vehicle accident in which he hit his head on a windshield in November 1977.  There was no evidence of him having a headache disorder in the military, so it is less likely as not related to the military.  Migraine etiology was unknown.  

As noted above, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  The June 2012 VA opinion indicated that the Veteran's headaches were less likely as not related to the military, as his headaches were usually associated with a viral syndrome and there was a lack of evidence per service treatment records that the Veteran's current headaches were related to the military.  The June 2012 VA examiner further indicated in the February 2013 opinion that the Veteran had one episode of headache after a motor vehicle accident in which he hit his head on a windshield in November 1977.  There was no evidence of him having a headache disorder in the military, so it was less likely as not related to the military.  As the examiner reviewed the claims file, considered the Veteran's in-service complaints, and offered detailed rationales for these opinions, the Board finds these opinions to be competent and probative with regard to this issue.  Therefore, as the only competent and probative medical opinions of record on the matter indicate that the Veteran did not have headaches related to his military service, as his in-service headaches were either associated with a viral syndrome or a one-time episode following a motor vehicle accident, and there is no medical evidence to the contrary, the claim for service connection for headaches must fail on a direct basis.  See Shedden, supra.

The Board notes the Veteran's assertions prior to his death that his headaches began during service following a motor vehicle accident.  Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  However, the Board finds that the cause of a currently diagnosed headache disorder is not capable of lay observation, as the Veteran and the appellant do not have training in neurological diseases.  As such, the Veteran's and the appellant's opinions are afforded little weight in the analysis of whether a nexus between his headaches and his service exists.

By contrast, as noted above, the medical professional who provided the June 2012 and February 2013 opinions reviewed the Veteran's file and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran's headaches were not related to service.  As such, the Board places the most significant weight on the June 2012 and February 2013 medical opinions, which find against service connection.  Thus, the Veteran's claim for service connection for headaches must fail on a direct basis.  See Shedden, supra.

Moreover, as service connection is not being granted for a psychiatric disability of any kind, service connection cannot be granted on a secondary basis for headaches as related to psychiatric problems.
 
In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of headaches to service or to a service-connected disability, the June 2012 and February 2013 medical opinions specifically did not link the Veteran's headaches to service, and neither the Veteran nor the appellant is competent to link a headache disorder to his active duty service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, and the benefit-of-the-doubt rule is not for application.  


4.  Entitlement to service connection for a chronic upper respiratory disorder.

Prior to his death, the Veteran contended that he had a respiratory disorder as a result of being given a defective gas mask in service.  He complained of and reported a continuity of symptoms related to allergies or general respiratory problems.

The Veteran was treated for an upper respiratory infection (URI)/viral syndrome in February 1978 and a possible viral syndrome in May 1978. 

Prior to his death, he was prescribed medication for allergies. 

A January 2011 VA examination report provided a negative opinion regarding whether the Veteran had a respiratory disability related to service with no discussion as to why such disability was, or was not, related to respiratory complaints shown in the service treatment records.

A June 2012 VA opinion noted that the claims file was reviewed.  It was noted that the Veteran had a viral syndrome in January 1978.  A February 1978 service treatment record noted an URI and a viral syndrome.  The examiner noted that there was nothing in the service treatment records about a respiratory condition.  The above condition was less likely as not related to the military.  The rationale provided for this was that there was a lack of evidence per service treatment records that the current condition was related to the military.  

A February 2013 VA opinion noted that the claims file was reviewed again.  It was noted that the Veteran was seen for viral syndrome and URI in the military.  There was no respiratory condition found in the service treatment records, so it was less likely as not that a respiratory condition was related to military.  The etiology of respiratory complaints was unknown but unrelated to the military. 

While these VA examinations and opinions addressed the allegation that post-service respiratory problems were related to in-service treatment for URIs and viral infections, they failed to address the allegation that the Veteran's chronic problems were caused or aggravated by exposure to tear gas during training, due to a faulty mask.  As such, the Board remanded this issue in March 2014 in order to obtain a clarifying opinion. 

In May 2014, the Veteran underwent a VA respiratory examination, at which he was noted as having chronic bronchitis.  The examiner reviewed the claims file and noted the Veteran's reports of shortness of breath since just before he left service, which he attributed to sinus problems.  The examiner noted that he smoked for more than 20 years and continued to smoke but not daily.  The Veteran was not aware of any diagnosis related to his lungs or to shortness of breath and did not give any history of having used a faulty gas mask during service. 

The examiner noted that the Veteran had a history of bronchitis.  PFTs were requested but were not performed.  The examiner noted that a review of the service treatment records did not confirm a diagnosis of bronchitis but mentioned upper respiratory conditions.  There was no confirmation of exposure to gas through a faulty gas mask in the military records.  The examiner noted that the Veteran's current dyspnea was largely the result of increased abdominal girth from ascites, rather to a primary pulmonary condition.  It was not at least as likely as not that the Veteran's chronic bronchitis was related to military service or to exposure to gas from a faulty gas mask.  

As noted above, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  The May 2014 VA opinion indicated that it was not at least as likely as not that the Veteran's chronic bronchitis was related to military service or to exposure to gas from a faulty gas mask.  The examiner reviewed the claims file, considered the Veteran's in-service complaints, and offered a detailed rationale for this opinion, namely that the Veteran's current dyspnea was largely the result of increased abdominal girth from ascites, rather to a primary pulmonary condition.  As such, the Board finds this opinion to be competent and probative with regard to this issue.  As the most probative medical opinion of record on the matter indicated that the Veteran did not have a respiratory disorder  related to his military service, and there is no medical evidence to the contrary, the claim for service connection for a chronic upper respiratory disorder must fail on a direct basis.  See Shedden, supra.

The Board notes the Veteran's assertions prior to his death that he had a chronic upper respiratory disorder as a result of his service, to specifically include exposure to gas from a faulty gas mask.  Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  However, the Board finds that the cause of a diagnosed respiratory disorder is not capable of lay observation, as neither the Veteran nor the appellant had training in respiratory  diseases.  As such, the Veteran's and the appellant's opinions are afforded little weight in the analysis of whether a nexus between a post-service respiratory disorder and his service exists.

By contrast, as noted above, the medical professional who provided the May 2014 opinion reviewed the Veteran's file and offered an opinion with supporting explanations as to why, in his medical judgment, the Veteran did not have a respiratory disorder that was related to service.  As such, the Board places the most significant weight on the May 2014 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for a chronic upper respiratory disorder must fail on a direct basis.  See Shedden, supra.

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated bronchiectasis to a compensable degree within one year of discharge from active duty.  As such, service connection for bronchiectasis cannot be granted on a presumptive basis.
With regard to the issue of continuity of symptomatology for his bronchiectasis under 38 C.F.R. § 3.303(b), the Board notes that the Veteran reported at the May 2014 VA examination that he had shortness of breath since just before he left service.  However, as there is no medical evidence of record to support that the Veteran demonstrated bronchiectasis to a compensable degree within one year of discharge from active duty, and, in fact, the Veteran has never been diagnosed with bronchiectasis, service connection cannot be granted.  

In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of a respiratory disorder to service or documenting continuity of symptomatology to a compensable degree dating back to or within 1 year of service, the May 2014 VA opinion specifically did not link a respiratory disorder to service, and neither the Veteran nor the appellant is competent to link a respiratory disorder to his active duty service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic upper respiratory disorder, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include depression is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for a liver disorder is denied. 

Entitlement to service connection for a chronic upper respiratory disorder is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


